                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

       Shawn Germaine Fraley,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:17-cv-00075-FDW
                                       )
                 vs.                   )
                                       )
          Jeffery Clawson et al,       )
                                       )
            Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 30, 2018 Order.

                                               October 30, 2018
